Citation Nr: 0507225	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-12 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
mandibular fracture status post open reduction and internal 
fixation with degenerative arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for permanent cervical 
ligamentous damage, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of left 
comminuted patella fracture status post patellectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
ratings in excess of 10 percent for service connected 
mandibular, cervical and left knee disabilities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The Board notes that it appears from a Social Security 
Administration (SSA) Authorization Form for Release of 
Records received March 2003 that the veteran has filed a 
claim for disability benefits with SSA.  The RO must 
associate with the claims folder all medical and legal 
documents related to this application for SSA disability 
benefits prior to any further adjudication of the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran's VA examination report dated March 2001 recorded 
his left knee range of motion from 0 to 10 degrees of 
extension, and 0 to 45 degrees of flexion.  The examiner 
estimated an additional 20 percent reduction in limitation of 
motion during flare-ups of disability.  See 38 C.F.R. 
§§ 4.40, 4.45 (2004).  This examination was conducted without 
benefit of review of the claims folder.  VA's General Counsel 
recently issued an opinion that a claimant may be entitled to 
separate ratings under Diagnostic Codes 5260 and 5261 where 
there is limitation of both extension and limitation of the 
same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  The RO 
has not had the opportunity to review the claim according to 
the General Counsel opinion and, given that the veteran's 
range of motion findings with additional loss of motion 
during flare-ups of disability raise the applicability of 
Diagnostic Codes 5260 and 5261, the Board finds that it would 
be prejudicial to the claimant to adjudicate the claim in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board next notes that the veteran claims to manifest 
decreased cervical spine motion as well as intermittent 
radicular symptoms of his upper extremities as a result of 
his service connected cervical spine injury.  A VA magnetic 
resonance imaging (MRI) scan in November 1996 resulted in an 
impression of a minimal disc bulge at C5-C6.  Effective 
September 23, 2002, VA revised the criteria for evaluating 
intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating diseases and injuries of 
the Spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The RO has not considered the change in rating criteria, and 
must do so prior to any further adjudication by the Board.  
Bernard, 4 Vet. App. 384 (1993). 

Finally, the evidence in this case includes VA clinic records 
wherein the veteran's treating VA physician has noted on 
several occasions "???" range of cervical spine motion with 
additional symptoms of hypercontractibility and radiculitis 
of the upper extremities.  His private clinic records, 
following a work-related cervical strain in early 1999, also 
noted symptoms of decreased range of cervical spine motion, 
but record normal neurologic findings.  In April 2003, the VA 
clinician cited the veteran's multiple service connected and 
non-service connected disabilities in providing opinion that 
the veteran was permanently and totally disabled.   His VA 
examination report dated in March 2001, however, recorded 
essentially normal clinical findings and provided no 
rationale for divergence of findings.  

The Board requires current VA examinations of the veteran's 
cervical spine and left knee disabilities that reflect the 
examiner's review of the claims folder, and an adequate basis 
for the findings and conclusions.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  The examination of the cervical 
spine should include orthopedic and neurologic examination 
under a protocol consistent with the change in rating 
criteria.  On remand, the RO should readjudicate the claims 
with considerations of the changes in law pertaining to 
rating both knee and cervical spine disabilities as 
elaborated above.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should clarify with the veteran 
whether he filed a claim for worker compensation 
benefits as a result of his January 1999 on the 
job injury and, if so, to take the appropriate 
steps to associate with the claims folder all 
medical and legal documents pertaining to the 
claim.

2.  The RO should associate with the claims 
folder the veteran's VA clinic records since 
September 2003.

3.  The RO should associate with the claims 
folder all medical and legal documents 
pertaining to the veteran's claim for SSA 
disability benefits.

4.  The RO should schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
knee disability.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.  
After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
a) What are the veteran's range of motion 
findings in extension and flexion of the left 
knee?
b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the left knee joint?  If feasible the 
examiner should portray any additional 
functional limitation of the left knee due to 
these factors in terms of degrees of additional 
loss of motion.  If not feasible, this should be 
stated for the record together with the 
rationale.  If the veteran does not have pain or 
any of the other factors, that fact should be 
noted in the file.
c) Does the veteran have any recurrent 
instability or lateral subluxation of the left 
knee as the result of his degenerative joint 
disease?  If so, the examiner should describe 
whether such instability or subluxation is 
slight, moderate, or severe in degree?

5.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to determine 
the current nature and severity of the chronic 
orthopedic manifestations of his cervical spine 
disability.  The examiner should be requested to 
perform any and all tests necessary and the 
results should be included in the examination 
report.  After physically evaluating the 
veteran, the medical examiner should address the 
following questions, to the best of his/her 
medical knowledge:
a) What are the veteran's range of motion 
findings in flexion, extension, left and right 
lateral extension, and left and right lateral 
flexion?
b) Whether there is muscle spasm or guarding 
severe enough to result in abnormal spinal 
contour such as scoliosis, reversed lordosis 
or abnormal kyphosis?
c) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the cervical spine?  If 
feasible the examiner should portray any 
additional functional limitation of the 
cervical spine due to these factors in terms 
of degrees of additional loss of motion.  If 
not feasible, this should be stated for the 
record together with the rationale.  If the 
veteran does not have pain or any of the other 
factors, that fact should be noted in the file
d) Provide a rationale for the contradictory 
findings contained in the veteran's private 
and VA clinic records and the VA examination 
reports of record.

6.  The RO should also schedule the veteran for 
neurologic examination to determine the current 
nature and severity of the chronic neurologic 
manifestations of his cervical spine disability, 
if any.  Send the claims folder to the examiner 
for review, and request the examiner to 
acknowledge review of the claims folder in the 
examination report.  The examiner should be 
requested to perform any and all tests necessary 
and the results should be included in the 
examination report.  After physically evaluating 
the veteran, the medical examiner should address 
the following questions, to the best of his/her 
medical knowledge:
a) Report all chronic neurologic 
manifestations of the veteran's service 
connected cervical spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, sensory 
loss, body part dysfunction, etc.) with 
reference to the nerve(s) affected.  
b) Provide a rationale for the contradictory 
findings contained in the veteran's private 
and VA clinic records and the VA examination 
reports of record.

7.  Following completion of the foregoing, the 
RO should readjudicate the claims on appeal.  
In so doing, the RO should specifically 
consider the following: 
a) the applicability of VAOPGCPREC 9-98 
(Aug. 14, 1998) (claimant may be entitled to 
separate ratings for arthritis with limitation 
of motion under Diagnostic Code 5003 and 
instability under Diagnostic Code 5257); 
VAOPGCPREC 9-04 (Sept. 17, 2004) (separate 
ratings may be assigned for limitations of 
extension and flexion affecting the same joint 
under Diagnostic Codes 5260 and 5261) for 
separately evaluating the veteran's left knee 
symptoms; and 
b) the applicability of the revised 
schedular rating criteria for evaluating both 
IVDS and diseases and Injuries of the Spine.

If any  benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case (SSOC).  The veteran and his 
representative should be allowed an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


